     Case 1:19-cv-01004-DAD-BAM Document 45 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UBALDO FIGUEROA, an individual, on                No. 1:19-cv-01004-NONE-BAM
      behalf of himself, and on behalf of all
12    persons similarly situated,
13                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14           v.                                         PLAINTIFF’S MOTION FOR AWARD OF
                                                        ATTORNEY FEES AND COSTS AND
15    CONNER LOGISTICS, INC., a California              SERVICE AWARD
      Corporation; and DOES 1 through 50,
16    inclusive,                                        (Doc. Nos. 35, 39)
17                       Defendants.
18

19          On December 18, 2020, Plaintiff Ubaldo Figueroa, an individual, on behalf of himself and

20   on behalf of all persons similarly situated, filed a Motion for Award of Attorney Fees and Costs

21   and Service Award. (Doc. No. 35.) The matter was referred to a United States Magistrate Judge

22   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On January 19, 2021, the assigned magistrate judge issued findings and recommendations

24   recommending that the motion for attorney fees, costs and service award be granted in part and

25   denied in part. (Doc. No. 39.) The findings and recommendations were served on all parties and

26   contained notice that objections thereto were due within fourteen (14) days. (Id.) On January 19,

27   2021, plaintiff filed a notice of no objection and no opposition to the findings and

28   recommendations. (Doc. No. 41.) On January 22, 2021, Defendant Conner Logistics, Inc. filed a
                                                       1
     Case 1:19-cv-01004-DAD-BAM Document 45 Filed 02/23/21 Page 2 of 2


 1   notice of non-objection and non-opposition to the findings and recommendations. (Doc. No. 43.)

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   courts finds the findings and recommendations to be supported by the record and proper analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on January 19, 2021 (Doc. No. 39) are

 7   ADOPTED IN FULL; and

 8          2.      Plaintiff’s Motion for Award of Attorney Fees and Costs and Service Award (Doc.

 9   No. 35) is GRANTED IN PART AND DENIED IN PART as follows:

10                  a. Plaintiff Ubaldo Figueroa be paid the amount of $7,000.00 as his service award

11                     pursuant to the terms of the Settlement;

12                  b. Class counsel be paid the amount of $51,250.00 for attorneys’ fees pursuant to

13                     the terms of the Settlement; and

14                  c. Class counsel be paid the amount of $15,000.00 for costs pursuant to the terms

15                     of the Settlement.

16   IT IS SO ORDERED.
17
        Dated:     February 23, 2021
18                                                     UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                      2
